Title: To George Washington from Major General Adam Stephen, 14 May 1777
From: Stephen, Adam
To: Washington, George



Sir,
Chatham [N.J.] 14th May 1777

I recd the honour of your Letter last night—Your Excellency has not Seen an Officer that was in the Action Saturday Night—They were of the party; but to their Staying at Such a distance from the Sceene of Action The Surviving Highlanders owe their Existence.
I took delight in mentioning the Troops to your Excellency who distinguishd themselves—The Reverse gives me pain; hoping that time, Attention, & habit, will improve us—Whether owing to the order in the field, or to What, I am uncertain—but one half of the troops were not Engaged—& Never had the ground—gaind from the Enemy.
Time will discover the Loss of the Enemy—a more Accurate Acct than I had, is Seldom Obtaind.
The troops who Stayd a Quarter or near half a mile in the rear must needs have run damnd hard to retreat the way the troops engagd did—But the fighting troops Were killd a Considerable time on a Rising ground untill they Had an Opportunity of Coming off.
I can Assure your Excellency, from Intelligence that has never faild or disappointed me; that the Boats for the Bridge, are taken out of the Waggons, & put in the Water—The Expression of a Certain Officer of great Rank is “Sir Wm Howe has been pleasd to lay aside the Expedition agt philadelphia at present; that Troops were daily expected on, to fill all the Regiments, & 6,000 of a Reinforcement—Then they Should Work us.”
They do intend an Attack on Bound Brook—they have had Spies out, Observing their Cannon, Encampmt and the first thing they do, is to take possession of the M⟨oun⟩tain—with a Body of troops in one of these Moon Shine Nig⟨hts.⟩ They have procurd good Guides for the purpose.
Genl Lord Cornwallis, the Genls Grant, Mathews, & Lesly, Sir William Colier, & Sr George Osburn, were Reconnoit⟨ring⟩ the ground about Dickes farm on Munday.
They have pulld down the fences, & thrown Cut tr⟨ees⟩ into the hollows for ¾ of a Mile round.
They talk of bringing their troops into more Comp⟨lete⟩ Order; that they may be more Capable of acting either on the defensive or Offensive—for that purpose the destroying Rariton Bridge is in Agitation—& forming a Bridge of Boats at Brunswick.

The above Intelligence I esteem Certain & of the Utmost importance. I am with great Respect sr your most Obt hub. Ser.

Adam Stephen


P.S. I beg your Excellency will not countenance the Stay of Officers at Morristown, whose Regmts are in the Lines; nor permit Officers to go home ⟨illegible⟩ ordering them of My decision to Acquaint me. Col. hazen had orders to move near to Bonum Town Sunday ⟨illegible⟩ sent me Word that he was just Setting off for Virginia.

